                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION
                                   No. 2:19-CV-15-D


PHYLISS HALL,                          )
                                       )
                       Plaintiff,     )
                                       )
               v.                      )                       ORDER
                                       )
LOWES FOODS, LLC,                      )
                                       )
                       Defendant.      )

        On May 20, 2019, Lowes Foods, LLC ("Lowes Foods" or "defendant") moved to dismiss

counts one, two, four, and five for failure to state a claim upon which relief can be granted [D.E. 7]

and filed a memorandum in support [D.E. 8]. On June 6, 2019, Phyliss Hall ("Hall" or ''plaintiff'')

responded in opposition [D.E. 12]. On June 12, 2019, Lowes Foods replied and requested that the

court dismiss counts two and four [D.E. 13].

       The court GRANTS defendant's motion to dismiss counts two and four [D.E. 7]. See Clark

Gzy. Sch. Dist. v. Breeden, 532 U.S. 268, 273-74 (2001) (per curiam); Perry v. K.appos, 489 F.

App'x 637, 643 (4th Cir. 2012) (unpublished); Dowe v. Total Action Against Poverty in Roanoke

Valley, 145 F.3d 653, 657 (4th Cir. 1998); Wi11ingham v. Mabus, No. 5:16-CV-187-D, 2018 WL

2324347, at *6 (E.D.N.C. May 22, 2018), aff'd, No. 18-1920, 2019 WL 2124646 (4th Cir. May 15,

2019) (per curiam) (unpublished); Everett v. Redmon, No. 7:16-CV-323-D, 2017 WL 2313468, at

*7 (E.D.N.C. May 26, 2017) (unpublished); Huckelba v. Deering, No. 5:16-CV-247-D, 2016 WL

6082032, at *3 (E.D.N.C. Oct. 17. 2016) (unpublished). The clerk shall continue management of

the case.

       SO ORDERED.        This~     day of July 2019.
